Exhibit 10.1

 

[g257551kii001.jpg]

 

 

November 6, 2008

 

Elixir Group Limited

38/F., The Centrium

60 Wyndham Street

Central, Hong Kong

 

Gentlemen:

 

We are writing to confirm certain understandings and agreements entered into
between Elixir Gaming Technologies, Inc., a Nevada corporation (the “Company”),
and Elixir Group Limited, a Hong Kong company (“Elixir Group”), with respect to
that certain Securities Purchase and Product Participation Agreement dated
June 12, 2007, as amended to date, between the Company and Elixir Group
(“Participation Agreement”).  All capitalized terms used in this letter
agreement not otherwise defined herein shall have the same meanings ascribed to
them in the Participation Agreement.

 

A.            The Company and Elixir Group hereby agree to terminate the
Participation Agreement effective as of the date of this letter agreement
(“Effective Time”). The termination of the Participation Agreement shall be
without prejudice to any claims, rights or obligations of either party thereto
that have accrued under the Participation Agreement prior to the Effective Time.
However, for the sake of clarity, the Company and Elixir Group hereby confirm
that the termination of the Participation Agreement effected by way of this
letter agreement shall terminate all of Elixir Group’s future rights under
Sections 2.1(iii) and (iv) of the Participation Agreement to earn (i) the 15
million shares of Common Stock referred to therein, and (ii)  the downward
adjustment in the exercise price of the 2006 Warrants as set forth therein. The
parties also agree that notwithstanding anything to the contrary contained
herein, Section 4.11 (Board Representation) of the Participation Agreement shall
survive the termination of the Participation Agreement.

 

B.            The Company and Elixir Group hereby agree to the termination and
cancellation, as of the Effective Time, of the New Warrants and all of Elixir
Group’s rights and interests represented thereby to purchase 66 million shares
of Common Stock that are as of the date of this Amendment not vested and
referred to in Exchange Agreement as “Unvested Warrants” in that certain
Securities Amendment and Exchange Agreement dated October 21, 2007 (“Exchange
Agreement”).

 

C.            The Company and Elixir Group hereby agree and confirm that the
termination of the Participation Agreement and the Unvested Warrants shall not
modify, amend or otherwise effect the parties rights to any other agreements
between the Company and Elixir Group, including without limitation (i) the
Registration Rights Agreement and that certain Registration Rights Agreement
between the Company and Elixir Group dated January 18, 2007 (collectively, the
“Registration Rights Agreements”), (ii) the 2006 Warrants, and (iii) the Trade
Credit Facility Agreement dated April 21, 2008 and the amendments thereto.

 

--------------------------------------------------------------------------------


 

If you are in agreement with the matters described herein, please sign a copy of
this letter agreement in the location provided below.  Upon execution and
delivery of this letter agreement by Elixir Group, the Participation Agreement
and the Unvested Warrants will be terminated as described above.

 

 

 

Very truly yours,

 

 

 

ELIXIR GAMING TECHNOLOGIES, INC.

 

 

 

By:

 

 

Joseph Pisano – Director

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

ELIXIR GROUP LIMITED,

 

a Hong Kong company

 

 

 

By:

 

 

Frank Tsui - Director

 

 

2

--------------------------------------------------------------------------------